UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6805



LEON A. BARBOUR, JR.,

                                           Petitioner - Appellant,

          versus


VANESSA P. ADAMS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:05-cv-00219-MHL)


Submitted: August 24, 2006                 Decided: August 31, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon A. Barbour, Jr., Appellant Pro Se. Tara Louise Casey, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leon   A.   Barbour,   Jr.,   formerly    a   federal   prisoner,

appeals the magistrate judge’s* order denying relief on his 28

U.S.C. § 2241 (2000) petition.      We have reviewed the record and

find no reversible error. Accordingly, although we grant Barbour’s

motion for leave to proceed in forma pauperis, we affirm for the

reasons stated by the magistrate judge.            Barbour v. Adams, No.

3:05-cv-00219-MHL (E.D. Va. Mar. 30, 2006).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




     *
      The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) (2000).

                                 - 2 -